UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
DONNA J. SCHULTZ
                                                                             Civil Case No.: 19-CV-00925

                                   Plaintiff,                                ANSWER
                 -against-

COUNTY OF SUFFOLK, SUFFOLK COUNTY
EXECUTIVE’S OFFICE, SUFFOLK COUNTY POLICE
DEPARTMENT, JUSTIN S. MEYERS IN HIS OFFICIAL
AND PERSONAL CAPACITY, DENNIS COHEN IN HIS
OFFICIAL AND PERSONAL CAPACITY, AND STUART
CAMERON IN HIS OFFICIAL AND PERSONAL
CAPACITY,
                                    Defendants.
-------------------------------------------------------------------------X

        Defendant, STUART CAMERON (“Cameron”), by and through his attorney, BRIAN

J. DAVIS, P.C. as and for an Answer to the Amended Complaint, respectfully alleges and states

as follows:

        1.       Denies the allegations set forth in paragraph “1” of the Complaint.

        2.       Denies the allegations set forth in paragraph “2” of the Complaint.

        3.       Denies the allegations set forth in paragraph “3” of the Complaint.

        4.       Denies the allegations set forth in paragraph “4” of the Complaint.

        5.       Denies the allegations set forth in paragraph “5” of the Complaint.

        6.       Denies the allegations set forth in paragraph “6” of the Complaint.

        7.       Denies the allegations set forth in paragraph “7” of the Complaint.

        8.       Denies the allegations set forth in paragraph “8” of the Complaint.

        9.       Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “9” of the Complaint.




                                                        1
       10.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “10” of the Complaint, except that Defendant Cameron

denies the allegations that the County formed and has direct authority over several individual

departments including the Suffolk County Executive’s Office and Suffolk County Police

Department.

       11.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “11” of the Complaint.

       12.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “13” of the Complaint.

       13.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “14” of the Complaint.

       14.     Denies the allegations set forth in paragraph “15” of the Complaint, except to the

allegation that Defendant Cameron was Acting Commissioner sometime after Timothy Sini

became the Suffolk County District Attorney.

       15.     Denies the allegations set forth in paragraph “16” of the Complaint.

       16.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “17” of the Complaint.

       17.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “18” of the Complaint.

       18.     Denies the allegations set forth in paragraph “19” of the Complaint.

       19.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “20” of the Complaint.




                                                 2
       20.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “21” of the Complaint.

       21.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “22” of the Complaint.

       22.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “23” of the Complaint.

       23.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “24” of the Complaint.

       24.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “25” of the Complaint.

       25.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “26” of the Complaint.

       26.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “27” of the Complaint.

       27.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “28” of the Complaint.

       28.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “29” of the Complaint.

       29.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “31” of the Complaint.

       30.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “32” of the Complaint.




                                                 3
       31.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “33” of the Complaint.

       32.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “34” of the Complaint.

       33.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “35” of the Complaint.

       34.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “36” of the Complaint.

       35.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “37” of the Complaint.

       36.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “38” of the Complaint.

       37.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “39” of the Complaint.

       38.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “40” of the Complaint.

       39.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “41” of the Complaint.

       40.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “42” of the Complaint.

       41.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “43” of the Complaint.




                                                 4
       42.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “44” of the Complaint.

       43.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “45” of the Complaint.

       44.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “46” of the Complaint.

       45.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “47” of the Complaint.

       46.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “48” of the Complaint.

       47.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “49” of the Complaint.

       48.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “50” of the Complaint.

       49.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “51” of the Complaint.

       50.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “52” of the Complaint.

       51.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “53” of the Complaint.

       52.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “54” of the Complaint.




                                                 5
       53.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “55” of the Complaint.

       54.     Denies the allegations set forth in paragraph “56” of the Complaint.

       55.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “57” of the Complaint.

       56.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “58” of the Complaint.

       57.     Admits the allegations set forth in paragraph “59” of the Complaint to the extent

that a meeting took place to address the Plaintiff’s complaint.

       58.     Admits the allegations set forth in paragraph “60” of the Complaint to the extent

that Plaintiff complained but never mentioned campaigning to Sini on Suffolk County Police

Department time.

       59.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “62” of the Complaint.

       60.     Admits the allegations set forth in paragraph “63” of the Complaint and that

Plaintiff had a misdemeanor conviction of a theft over $1,000.00.

       61.     Denies the allegations set forth in paragraph “65” of the Complaint.

       62.     Denies the allegations set forth in paragraph “66” of the Complaint.

       63.     Denies the allegations set forth in paragraph “67” of the Complaint.

       64.     Denies the allegations set forth in paragraph “68” of the Complaint.

       65.     Admits the allegations set forth in paragraph “69” of the Complaint, but states that

Plaintiff was hired by the County Executive Office.

       66.     Denies the allegations set forth in paragraph “70” of the Complaint.




                                                 6
       67.     Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “71” of the Complaint, specifically concerning the

Plaintiff’s application with the County of Suffolk and not the Suffolk County Police Department.

       68.     Admits the allegations set forth in paragraph “74” of the Complaint but states that

Section 753 of the New York Correction Law is irrelevant.

       69.     Denies the allegations set forth in paragraph “75” of the Complaint and states that

information was provided to the County of Suffolk and not the Suffolk County Police

Department.

       70.     Denies the allegations set forth in paragraph “76” of the Complaint.

       71.     Admits the allegations set forth in paragraph “77” of the Complaint except that

the SCPD had no duty to explain to Plaintiff. Suffolk County Police Department policy is more

stringent than that of the County of Suffolk’s hiring policy.

       72.     Denies the allegations set forth in paragraph “78” of the Complaint.

       73.     Denies the allegations set forth in paragraph “79” of the Complaint.

               AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION

       74.     Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “73” inclusive, as if same were more fully set

forth herein at length.

       75.     Denies the allegations set forth in paragraph “81” of the Complaint.

       76.     Denies the allegations set forth in paragraph “82” of the Complaint.

       77.     Denies the allegations set forth in paragraph “83” of the Complaint.

       78.     Denies the allegations set forth in paragraph “84” of the Complaint, specifically

that the SCPD had not completed a background check.




                                                 7
         79.   Denies the allegations set forth in paragraph “85” of the Complaint.

         80.   Denies the allegations set forth in paragraph “86” of the Complaint and states that

Defendant Cameron only became aware of the conviction when SCPD completed its background

check.

         81.   Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “87” of the Complaint.

         82.   Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “88” of the Complaint.

               AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION

         83.   Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “82” inclusive, as if same were more fully set

forth herein at length.

         84.   Denies the allegations set forth in paragraph “90” of the Complaint.

         85.   Denies the allegations set forth in paragraph “91” of the Complaint.

         86.   Denies the allegations set forth in paragraph “92” of the Complaint.

         87.   Denies the allegations set forth in paragraph “93” of the Complaint.

         88.   Denies the allegations set forth in paragraph “94” of the Complaint.

               AS AND FOR AN ANSWER TO THE THIRD CAUSE OF ACTION

         89.   Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “88” inclusive, as if same were more fully set

forth herein at length.

         90.   Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “96” of the Complaint.




                                                 8
       91.     Denies the allegations set forth in paragraph “97” of the Complaint.

       92.     Denies the allegations set forth in paragraph “98” of the Complaint.

       93.     Denies the allegations set forth in paragraph “99” of the Complaint.

       94.     Denies the allegations set forth in paragraph “100” of the Complaint.

       95.     Denies the allegations set forth in paragraph “101” of the Complaint.

       96.     Denies the allegations set forth in paragraph “102” of the Complaint.

       97.     Denies the allegations set forth in paragraph “103” of the Complaint.

       98.     Denies the allegations set forth in paragraph “104” of the Complaint.

       99.     Denies the allegations set forth in paragraph “105” of the Complaint.

       100.    Denies the allegations set forth in paragraph “106” of the Complaint.

               AS AND FOR AN ANSWER TO THE FOURTH CAUSE OF ACTION

       101.    Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “100” inclusive, as if same were more fully set

forth herein at length.

       102.    Denies the allegations set forth in paragraph “108” of the Complaint.

       103.    Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “110” of the Complaint.

       104.    Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “111” of the Complaint.

       105.    Denies the allegations set forth in paragraph “113” of the Complaint.

               AS AND FOR AN ANSWER TO THE FIFTH CAUSE OF ACTION




                                                9
       106.    Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “105” inclusive, as if same were more fully set

forth herein at length.

       107.    Denies the allegations set forth in paragraph “115” of the Complaint.

       108.    Denies the allegations set forth in paragraph “116” of the Complaint.

       109.    Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “117” of the Complaint.

       110.    Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “118” of the Complaint.

       111.    Denies the allegations set forth in paragraph “120” of the Complaint.

               AS AND FOR AN ANSWER TO THE SIXTH CAUSE OF ACTION

       112.    Defendant repeats and reiterates each and every denial as to each and every

allegation contained in paragraphs “1" through “111” inclusive, as if same were more fully set

forth herein at length.

       113.    Denies the allegations set forth in paragraph “122” of the Complaint.

       114.    Denies the allegations set forth in paragraph “123” of the Complaint.

       115.    Denies the allegations set forth in paragraph “124” of the Complaint.

       116.    Denies the allegations set forth in paragraph “125” of the Complaint.



                           AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       117. That the damages sustained by plaintiff, if any, were caused by the plaintiff's own

culpable and/or negligent conduct.

                          AS AND FOR A SECOND AFFIRMATIVE DEFENSE




                                                10
        118. That the Complaint fails to set forth facts sufficient to constitute a deprivation of

any constitutional right or other basis for a civil rights claim.

                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        119. That the doctrines of respondent superior and vicarious liability do not apply to a

civil rights claim.

                        AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        120. That defendant is not liable for a punitive damage awards.

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        121. That this Court lacks subject matter jurisdiction.

                         AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        122. That defendant's actions, if any, were justified by the facts and circumstances

presented.

                       AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        123. That the termination of the Plaintiff was based on the fact that the Plaintiff had

committed a crime and/or offense involving the theft of property over $1,000.00 on value, which

was in contravention of the Suffolk County Police Department hiring guidelines.

                       AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        124. That the defendant, at all times complained of, acted reasonably and in good faith in

the discharge of his official duties and responsibilities.

        125. That defendant acted in what he did solely pursuant to his duties and responsibilities

as chief and temporary commissioner.

        126. That defendant at all times acted in good faith in that he reasonably believed that he

was exercising and acting within his statutory and constitutional powers.




                                                  11
       127. That in performing such duties and responsibilities, defendant is and was protected

by absolute and/or qualified Federal and/or State immunity.

                        AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       128. That this action is barred by the doctrines of qualified and/or absolute governmental

immunity for discretionary acts.

       WHEREFORE, defendants demand judgment against the plaintiff dismissing the

Complaint, together with the costs, disbursements and reasonable attorneys' fees of this action

and for such other and further relief as this Court deems just and proper.

Dated: Garden City, NY
       April 18, 2019
                                                     BRIAN J. DAVIS, P.C.
                                                 By: s/ Brian J. Davis____________
                                                    Brian J. Davis, Esq.
                                                     Attorney for Defendant Stuart Cameron
                                                     400 Garden City Plaza, Suite 430
                                                     Garden City, New York 11530
                                                     (516) 542-0249




                                                12
